219 S.W.3d 786 (2007)
STATE of Missouri, Respondent,
v.
Crystal BARGE, Appellant.
No. ED 87978.
Missouri Court of Appeals, Eastern District, Division Three.
April 17, 2007.
Nancy A. McKerrow, Columbia, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Karen L. Kramer, Jefferson City, MO, for respondent.
Before: GLENN A. NORTON, P.J., LAWRENCE E. MOONEY, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Appellant Crystal Barge ("Barge") appeals from the decision of the Circuit Court of the City of St. Louis, the Honorable David L. Dowd presiding, after a jury convicted her of one count of First Degree Murder, in violation of Section 565.020 RSMo. (2000)[1], and one count of Armed Criminal Action, in violation of Section 571.015.
Barge brings one claim of error, and argues that the trial court abused its discretion in granting the State's motion to set aside Barge's plea agreement after Barge refused to testify against one of her *787 co-defendants, as required by the plea agreement.
We have thoroughly reviewed the record, the briefs of the parties, and the plea agreement at issue, and no error of law appears. Therefore, an opinion would serve no jurisprudential purpose. The parties have been given a memorandum, for their information only, setting forth the reasons for this order. The judgment is affirmed pursuant to Rule 30.25(b).
AFFIRMED.
NOTES
[1]  All statutory references are to RSMo. (2000).